Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/20/2022 has been entered.
Claim 1 has been amended.
Claims 1-3 are being considered on the merits. 
Examiner’s Statement of Reasons for Allowance
The closest prior art Barrett-Reis et al. (US 2006/0171933) discloses a method of feeding a lactating mother a supplement comprising a mixture of natural tocopherols. The supplemented breast milk is fed to the infant to improve infant’s antioxidant status. There is no mention of the status of the lactating mother and/or infant’s weight gain.
The secondary reference McPeak et al. (US 6,303,568) discloses that stabilized rice bran comprises a lipophilic component containing potent antioxidants such as beta-carotene and natural tocopherols. The daily dose of the soluble and insoluble fractions of rice bran is also disclosed. However, the secondary reference is also silent to the ratio of the soluble to insoluble fractions and/or nutritional status of a lactating mother or infant’s weight gain. 
Present method of mitigation of chronic malnutrition in an infant comprises breast feeding the infant by the lactating mother having an initial body mass index, height and age. The infant has a weight of 3 kg to 4 kg and an age from newborn to 30 days. The nutraceutical that is fed to the lactating mother comprises a hydrophilic soluble fraction and a lipophilic soluble fraction having a specific ratio of 1.2 to 1.4. The infant shows a weight gain of from 500-800 g per month in the first 12 months of starting breast feeding. 
Method claims 1-3 are novel and nonobvious. Method claims 1-3 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791